Citation Nr: 0831397	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-16 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include insomnia, depression, anxiety, and 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile 
dysfunction as secondary to type II diabetes mellitus.

3.  Entitlement to special monthly compensation (SMC) based 
on loss of use of a creative organ.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to July 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2006 and January 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In December 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.  At the hearing, 
the veteran submitted additional evidence and waived the 
right to have this evidence initially considered by the 
originating agency.

The claim of entitlement to special monthly compensation 
based on loss of use of a creative organ and the claim for a 
TDIU are addressed in the REMAND that follows the order 
section of this decision.


FINDINGS OF FACT

1.  The veteran has primary insomnia that is etiologically 
related to his active and/or service-connected disability; he 
does not have PTSD or a psychiatric disability manifested by 
anxiety or depression.  


2.  The veteran's erectile dysfunction is etiologically 
related to his service-connected type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  Primary insomnia was incurred in active service or is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. § 3.303 (2007).

2.  Neither PTSD nor a psychiatric disability manifested by 
anxiety or depression was incurred in or aggravated by active 
duty, nor is such a disability proximately due to or the 
result of service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 
(2007).

3.  Erectile dysfunction is proximately due to or the result 
of a service-connected disability.  38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the claims for service connection for 
insomnia and erectile dysfunction, the record reflects that 
the veteran has been provided all required notice, to include 
notice pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for primary insomnia and erectile dysfunction.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

With respect to the veteran's claim for service connection 
for PTSD and psychiatric disability manifested by anxiety and 
depression, the record reflects that the veteran was provided 
all required notice in a letter mailed in May 2006, prior to 
the initial adjudication of the claim.  In addition, service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained, and 
the veteran has been afforded an appropriate VA examination.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
this claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted on a secondary basis for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disability also is compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

In order to prevail on the issue of secondary service 
connection, the record must contain medical evidence of a 
current disability and medical evidence of a nexus between 
the current disability and a service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Psychiatric Disability

The veteran contends that service connection is warranted for 
psychiatric disability.  Specifically, he maintains that he 
has anxiety and depression secondary to his service-connected 
disabilities and that he has PTSD from his service in 
Vietnam.

A careful review of the record reveals that the veteran 
consistently has complained of difficulty sleeping and 
nightmares related to his Vietnam experiences.  Service 
treatment records show that he complained of recurrent dreams 
associated with violence while serving in Vietnam.  He 
reported a history of insomnia and occasional nightmares in a 
May 2004 VA outpatient treatment record.  At the December 
2007 hearing, he testified that he regularly is woken by 
dreams that relate to his service in Vietnam.

The medical evidence of record reflects several psychiatric 
diagnoses.  A diagnostic assessment of depression was 
rendered in a May 2004 VA outpatient treatment record, and a 
diagnostic impression of adjustment disorder with medical 
conditions was rendered in April 2005.  In addition, the 
veteran was diagnosed with PTSD in VA treatment records dated 
between August 2004 and January 2007.

In October 2006, the veteran was afforded a VA examination to 
determine the nature and etiology of any currently present 
psychiatric disability.  After reviewing the veteran's claims 
file and conducting a clinical interview, the examiner 
diagnosed primary insomnia, which she opined to be as likely 
as not due to the service stressors described by the veteran 
or to his service-connected disabilities.  She specifically 
noted, however, that the veteran did not meet the diagnostic 
criteria for anxiety, depression, or PTSD.

The Board acknowledges that the veteran's VA outpatient 
health care providers diagnosed depression, PTSD, and 
adjustment disorder.  However, after careful consideration, 
the Board concludes that the opinion of the October 2006 VA 
examiner that the veteran does not meet the diagnostic 
criteria for these disorders is more probative than the 
diagnostic assessments contained in the VA treatment records.  
See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the 
Board notes that the VA examiner based her conclusion on a 
clinical interview of the veteran and a review of the claims 
file, including the VA treatment records.  The examiner also 
supported her opinion by noting that the veteran met some, 
but not all, of the diagnostic criteria for PTSD and that he 
denied symptoms that would support a diagnosis of depression 
or anxiety.  Conversely, the VA treatment records do not 
contain a discussion of the applicable diagnostic criteria 
for the rendered diagnoses.

In sum, the only confirmed psychiatric diagnosis contained in 
the record is the October 2006 diagnosis of primary insomnia.  
Since the VA examiner opined that this disability was as 
likely as not related to the veteran's service stressors or 
to his service-connected disabilities, and since there is no 
contrary medical opinion of record, the preponderance of the 
evidence weighs in favor of the claim,  Accordingly, service 
connection for primary insomnia is warranted.

Service connection is not warranted, however, for anxiety, 
depression or PTSD since the medical evidence shows that the 
veteran does not have these disabilities.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Erectile Dysfunction

The veteran contends that service connection is warranted for 
erectile dysfunction because it is related to his service-
connected type II diabetes mellitus.

A December 2004 VA outpatient treatment record reflects that 
the veteran recently had been diagnosed with type II diabetes 
mellitus.  In a May 2005 rating decision, service connection 
for diabetes was granted, effective December 14, 2004.

On VA examination in February 2005, the veteran complained 
that he began experiencing erectile dysfunction approximately 
six months earlier.  He again complained of erectile 
dysfunction according to a February 2006 VA treatment record, 
and the veteran's health care provider indicated that his 
erectile dysfunction probably was due to his diabetes.

In March 2006, the veteran was afforded a VA examination to 
determine the nature and etiology of his erectile 
dysfunction.  The veteran reported difficulty with erections 
after undergoing heart surgery in early 2004 and after being 
diagnosed with diabetes in late 2004.   The examiner, who 
reviewed the claims file, performed a clinical interview, and 
physically examined the veteran, diagnosed partial erectile 
dysfunction.  He opined that it was as likely as not that the 
veteran's erectile dysfunction was etiologically related to 
his type II diabetes mellitus.

There is no contrary medical opinion of record.  Accordingly, 
as the preponderance of the evidence weighs in favor of the 
claim, service connection for erectile dysfunction secondary 
to service-connected type II diabetes mellitus is warranted.



ORDER

Entitlement to service connection for insomnia is granted.

Entitlement to service connection for PTSD and psychiatric 
disability manifested by anxiety and depression is denied.

Entitlement to service connection for erectile dysfunction is 
granted.


REMAND

With respect to the claim of entitlement to SMC based on loss 
of use of a creative organ, the Board notes that the RO 
previously denied this claim after determining that service 
connection for erectile dysfunction was not warranted.  In 
light of the Board's favorable decision regarding the 
erectile dysfunction claim, the SMC claim must again be 
considered by the originating agency.

The Board also notes that the medical evidence currently of 
record is insufficient to decide the claim.  The veteran 
testified in December 2007 that he had been unable to 
experience an erection for two years.  However, on VA 
examination in March 2006, the veteran reported that he was 
able to experience short-lived erections, and a diagnosis of 
partial erectile dysfunction was rendered.  In addition, 
although VA outpatient treatment records dated as recently as 
February 2007 reflect that the veteran is prescribed 
medication for the treatment of his erectile dysfunction, 
they do not reflect whether this treatment is effective.  The 
Board finds that a VA examination is necessary in order to 
determine the extent of the veteran's service-connected 
erectile dysfunction before a decision can be made on his 
claim for SMC based on loss of use of a creative organ.

The veteran also contends that he is entitled to a TDIU.  The 
Board notes that the veteran is service connected for type II 
diabetes mellitus; peripheral vascular disease or the right 
lower extremity; peripheral vascular disease of the left 
lower extremity; peripheral neuropathy of the right lower 
extremity; peripheral neuropathy of the left lower extremity; 
and malaria.  The combined disability rating from these 
disabilities is 60 percent.  With the exception of malaria, 
for which a noncompensable rating is in effect, these 
disabilities result from common etiology and are considered 
one disability for the purposes of the requirement that the 
veteran have a single disability rated as 60 percent 
disabling.  Accordingly, the veteran meets the minimum 
schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a) 
(2007).

Here, the determinative issue is whether the veteran's 
service-connected disabilities render him incapable of 
securing or maintaining substantially gainful employment.  
The Board notes that the veteran has indicated that he did 
not complete high school and that he was self-employed for 
many years as the owner and operator of a truck and building 
washing business.  The record also reflects that he stopped 
working after experiencing a cardiac event, for which service 
connection is not in effect.  When seen by VA on an 
outpatient basis on several occasions and at the December 
2007 hearing, however, the veteran reported that the service-
connected peripheral vascular disease and peripheral 
neuropathy in his legs also prevented him from working.

The only medical evidence of record which addresses the 
effects of the veteran's service-connected disabilities on 
his employability is the report of a November 2005 VA 
examination.  The examiner opined that the veteran would be 
able to engage in employment in a sedentary position, but he 
did not address the impact of the veteran's service-connected 
disabilities on his ability to work.  The Board finds that a 
VA examination is necessary to obtain a medical opinion 
regarding this issue. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of his erectile 
dysfunction.  The claims folder must be 
made available to and reviewed by the 
examiner.  The examiner should 
specifically address whether the veteran 
retains the ability to ejaculate.  The 
rationale for all opinions expressed 
should be provided.

2.  The veteran also should be afforded 
a VA examination to determine the 
current manifestations of his service-
connected disabilities and the impact of 
those disabilities on the veteran's 
ability to work, to include whether they 
render him unemployable.  The claims 
folder must be made available to and 
reviewed by the examiner.  The rationale 
for all opinions expressed should also 
be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claims based 
on a de novo review of the record.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


